Case 6:21-cr-00150-MJJ-PJH Document 14 Filed 07/23/21 Page 1 of 2 PageID #: 62




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


UNITED STATES OF AMERICA                       CASE NO. 6:21-CR-00150-01

VERSUS                                         JUDGE JUNEAU

TRACIE SONNIER (01)                            MAGISTRATE JUDGE PATRICK J.
                                               HANNA



                 REPORT AND RECOMMENDATION ON
  FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

      Pursuant to Title 28, United States Code, Section 636(b), and with the written

and oral consent of the defendant, this matter has been referred by the District Court

for administration of guilty plea and allocution under Rule 11 of the Federal Rules

of Criminal Procedure.

      This cause came before the undersigned United States Magistrate Judge for a

change of plea hearing and allocution of the defendant, Tracie Sonnier, on July 19,

2021. The defendant was present with her counsel, Jordan Precht. The government

was represented by Assistant United States Attorney Daniel McCoy.

      After the hearing, and for the reasons orally assigned, it is the finding of the

undersigned that the defendant is fully competent, that his plea of guilty is knowing

and voluntary, and that her guilty plea to Count 1 of the Bill of Information is fully

supported by a written factual basis for each of the essential elements of the offense.
                                          1
Case 6:21-cr-00150-MJJ-PJH Document 14 Filed 07/23/21 Page 2 of 2 PageID #: 63




      Additionally, the defendant voluntarily waived the fourteen-day objection

period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 8).

      Therefore, the undersigned United States Magistrate Judge recommends that

the District Court ACCEPT the guilty plea of the defendant, Tracie Sonnier, in

accordance with the terms of the plea agreement filed in the record of these

proceedings, and Tracie Sonnier be finally adjudged guilty of the offense charged in

Count 1 of the Bill of Information.

      THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana on this

23rd day of July, 2021.



                          ______________________________________
                          PATRICK J. HANNA
                          UNITED STATES MAGISTRATE JUDGE




                                         2
